DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 17-18 are amended

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 20170162317 A1) in view of Jang et al. (US 20180374626 A1).
Regarding Claim 1:
Taniguchi teaches a coil component comprising: 
a body (7, Fig. 4; para 0055)  including a coil (12, Fig. 4; para 0056) including a top coil (14) and a bottom coil (13) connected to each other through a via (15), the top coil is disposed on the bottom coil in a stacking direction (not labeled; i.e. vertical direction in Fig. 4); and  
5an external electrode (20A-20B) disposed on an external surface of the 
body to be connected to the coil, 
wherein a first insulating layer (upper 17e, Fig. 7; para 0059) is disposed on a surface of the top coil, and a second insulating layer (lower 17a, Fig. 7) is disposed on a surface of the bottom coil, and  
10the first and second insulating layers extend respectively from the surfaces of the top coil and bottom coil to between the top coil and the bottom coil in the stacking direction (construed from Fig. 4). 
Taniguchi does not teach that a first metal layer disposed on a bottom surface of the top coil and a top surface of the bottom coil.   
However, Jang teaches a first metal layer (1311a, Fig 3; para 0042) disposed on a bottom surface of the top coil (131a) and a top surface of the bottom coil (not labeled; construed from Fig. 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Taniguchi in view of Jang to have a first metal layer disposed on a bottom surface of the top coil and a top surface of the bottom coil to provide a coil component that may provide high capacity by increasing an aspect ratio (AR) of a coil while miniaturizing a chip size (see para 0005).

Regarding Claim 2:
As applied to claim 1, the modified Taniguchi teaches that the first and second insulating layers are integrated as a single body (construed from Fig. 4) between the top coil and the bottom coil.  

Regarding Claim 4:
As applied to claim 1, the modified Taniguchi teaches that the first and second insulating layers form a boundary (17c, Fig. 7), on which the first and second insulating layers are in contact with each other, between the top coil and the bottom coil.  

Regarding Claim 8:
As applied to claim 1, the modified Taniguchi teaches that a space (i.e. gap between upper coil and lower coil which is separated by element 17e in Fig. 7) between the top coil and the bottom coil does not include an insulating material (17, Fig. 7; para 0059) other than an insulating material forming the first insulating layer and the second insulating layer.

Regarding Claim 17:
Taniguchi teaches a coil component comprising: 
a body (7, Fig. 4; para 0055) including a top coil (14, Fig. 4; para 0056) and a bottom coil (13) connected to each other through a via (15), the top coil is disposed on the bottom coil in a stacking direction (not labeled; i.e. vertical direction in Fig. 4);  and  
an insulating layer including a first insulating layer (upper 17e, Fig. 7; para 0059) that directly contacts bottom and side surfaces of the top coil (construed from Fig. 4), and a second insulating layer (lower 17a, Fig. 7) is disposed on a surface of the bottom coil, and  
wherein the insulating layer integrally extends from the side surfaces of the top and bottom coils, respectively, to between the top coil and the bottom coil in the stacking direction. (construed form fig. 4).
Taniguchi does not teach that a first metal layer disposed on a bottom surface of the top coil and a top surface of the bottom coil.   
However, Jang teaches a first metal layer (1311a, Fig 3; para 0042) disposed on a bottom surface of the top coil (131a) and a top surface of the bottom coil (not labeled; construed from Fig. 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Taniguchi in view of Jang to have a first metal layer disposed on a bottom surface of the top coil and a top surface of the bottom coil to provide a coil component that may provide high capacity by increasing an aspect ratio (AR) of a coil while miniaturizing a chip size (see para 0005).

Regarding Claim 18:
As applied to claim 17, the modified Taniguchi teaches that the top coil includes a plating layer (131a, Jang’s Fig. 3) disposed above the first metal layer (1311a, Jang’s Fig. 3) disposed on the bottom surface of the top coil, 
the first metal layer (1311a, Jang’s Fig. 8D-8F; para 0059) extends integrally along the via and the top surface of the bottom coil, and 
the plating layer extends integrally to the bottom coil through the via (V, construed from Jang’s Fig. 8F ) and below  the first metal layer disposed on the top surface of the bottom coil.
Regarding Claim 19:
As applied to claim 1, Taniguchi teaches that the first insulating layer integrally extends between windings (construed form Fig. 4) of the top coil, and the second insulating layer integrally extends between windings (construed form Fig. 4) of the bottom coil. 

Regarding Claim 20:
As applied to claim 1, Taniguchi teaches that first (left electrode 20A in Fig. 4) and second external electrodes (right electrode 20B in Fig. 4) each connected to a respective one of the top and bottom coils; and an encapsulant (i.e. body 7), including a magnetic material (see para 0051), disposed between the insulating layer and the first and second external electrodes (construed from Fig. 4).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Jang and further in view of Park et al. (US 20180366246 A1).
Regarding Claim 3:
As applied to claim 1, Taniguchi does not teach that one or more of a thickness of the first insulating layer and a thickness of the second insulating layer are greater than half of a distance between the top coil and the bottom coil.  
	However, Park teaches that one or more of a thickness (T1, Drawing: 1) of the first insulating layer and a thickness (T2) of the second insulating layer are greater than half of a distance (L1, Drawing: 1) between the top coil and the bottom coil (construed from the statements in para 0076, “The insulation layer 500 on the base material 200 may have the same thickness as the insulation layer 500 on each of the coil patterns 310 and 320 “ Since 200 may have the same thickness as 500, therefore T1 or T2 will be greater than half of L1).


    PNG
    media_image1.png
    472
    906
    media_image1.png
    Greyscale


Drawing: 1, an annotated version of Fig. 2

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Taniguchi in view of Park to have one or more of a thickness of the first insulating layer and a thickness of the second insulating layer are greater than half of a distance between the top coil and the bottom coil to improve magnetic permeability (see para 0009).


Regarding Claim 7:
As applied to claim 1, the modified Taniguchi teaches that wherein each of the first insulating layer and the second insulating layer has a thickness of 5 micrometers or more to 15 micrometers or less (see Park’s para 0076).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Jang and further in view of Kim et al. (US 20150155093 A1).
Regarding Claim 5:
As applied to claim 4, Taniguchi does not teach that the first insulating layer has a thickness smaller than half of a distance between the top coil and the bottom coil, and the second insulating layer has a thickness smaller than half of the distance between the top coil and the bottom coil, as claimed.
	However, Kim teaches that the first insulating layer (upper layer 30 in Fig. 4; para 0063) has a thickness (not labeled; i.e. thickness of the 30) smaller than half of a distance (i.e. element 20 in Fig. 4; para 0082) between the top coil (upper coil 40 in Fig. 4) and the bottom coil (lower coil 40), and the second insulating layer (upper layer 30 in Fig. 4) has a thickness (not labeled; i.e. lower thickness of the 30) smaller than half of the distance between the top coil and the bottom coil (see para 0063 and 0082, it states that  insulating film 30 may have a thickness of 3 μm or less, and more preferably, a thickness of 1 μm to 3 μm and the insulating substrate 20 may have a thickness of 40 μm to 100 μm. Therefore, Kim meets the claimed limitations.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Taniguchi in view of Kim to have the first insulating layer has a thickness smaller than half of a distance between the top coil and the bottom coil, and the second insulating layer has a thickness smaller than half of the distance between the top coil and the bottom coil, to prevent a poor waveform at high frequency and increasing inductance (see para 0011).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Jang and further in view of Yoshida (US 20050068148 A1).
Regarding Claim 6:
As applied to claim 4, Taniguchi does not teach that a pore is formed on or beneath the boundary, as claimed.
	However, Yoshida teaches that the magnetic substrates 93 and 95 having voids (see para 0066, Fig. 12A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Taniguchi in view of Yoshida to have a pore is formed on or beneath the boundary to  improve the impedance characteristics of the common mode choke coil array (see para 0066).

This is a separate rejection to reject claims 1 and 17 by another reference
Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 20170162317 A1) in view of Choi (US 20170032884 A1).
Regarding Claim 1:
Taniguchi teaches a coil component comprising: 
a body (7, Fig. 4; para 0055)  including a coil (12, Fig. 4; para 0056) including a top coil (14) and a bottom coil (13) connected to each other through a via (15), the top coil is disposed on the bottom coil in a stacking direction (not labeled; i.e. vertical direction in Fig. 4); and  
5an external electrode (20A-20B) disposed on an external surface of the 
body to be connected to the coil, 
wherein a first insulating layer (upper 17e, Fig. 7; para 0059) is disposed on a surface of the top coil, and a second insulating layer (lower 17a, Fig. 7) is disposed on a surface of the bottom coil, and  
10the first and second insulating layers extend respectively from the surfaces of the top coil and bottom coil to between the top coil and the bottom coil in the stacking direction (construed from Fig. 4). 
Taniguchi does not teach that a first metal layer disposed on a bottom surface of the top coil and a top surface of the bottom coil.   
However, Choi teaches a first metal layer (25, Fig.2-3; para 0080) disposed on a bottom surface of the top coil (61) and a top surface of the bottom coil (not labeled; construed from Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Taniguchi in view of Choi to have a first metal layer disposed on a bottom surface of the top coil and a top surface of the bottom coil to provide a coil electronic component capable of implementing low direct current (DC) resistance (Rdc) by allowing a thickness difference between coil parts to be uniform (see para 0005).

Regarding Claim 17:
Taniguchi teaches a coil component comprising: 
a body (7, Fig. 4; para 0055) including a top coil (14, Fig. 4; para 0056) and a bottom coil (13) connected to each other through a via (15), the top coil is disposed on the bottom coil in a stacking direction (not labeled; i.e. vertical direction in Fig. 4);  and  
an insulating layer including a first insulating layer (upper 17e, Fig. 7; para 0059) that directly contacts bottom and side surfaces of the top coil (construed from Fig. 4), and a second insulating layer (lower 17a, Fig. 7) is disposed on a surface of the bottom coil, and  
wherein the insulating layer integrally extends from the side surfaces of the top and bottom coils, respectively, to between the top coil and the bottom coil in the stacking direction. (construed form fig. 4).
Taniguchi does not teach that a first metal layer disposed on a bottom surface of the top coil and a top surface of the bottom coil.   
However, Choi teaches a first metal layer (25, Fig 2-3; para 0080) disposed on a bottom surface of the top coil (61) and a top surface of the bottom coil (not labeled; construed from Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Taniguchi in view of Jang to have a first metal layer disposed on a bottom surface of the top coil and a top surface of the bottom coil to to provide a coil electronic component capable of implementing low direct current (DC) resistance (Rdc) by allowing a thickness difference between coil parts to be uniform (see para 0005).

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837